Case: 15-10113    Date Filed: 09/21/2015   Page: 1 of 8


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-10113
                         Non-Argument Calendar
                       ________________________

                        Agency No. A023-183-108



RAFAEL EMILIO BAYOLO HERNANDEZ,

                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (September 21, 2015)

Before ED CARNES, Chief Judge, TJOFLAT, and JULIE CARNES, Circuit
Judges.

PER CURIAM:
                Case: 15-10113       Date Filed: 09/21/2015      Page: 2 of 8


       Rafael Emilio Bayolo Hernandez seeks review of the final order of the

Board of Immigration Appeals affirming the pretermission of his application for a

suspension of deportation. Bayolo raises two contentions in his petition for

review.1 First, he contends that the BIA erred in failing to consider a Fourth

Circuit decision that he argues would allow him to apply for cancellation of

removal. Second, he contends that applying the Illegal Immigration Reform and

Immigrant Responsibility Act of 1996 (IIRIRA) to bar his application for

suspension of deportation would be impermissibly retroactive.

                                               I.

       Bayolo is a Cuban citizen who was paroled into the United States in 1980.

See 8 U.S.C. § 1182(d)(5)(A) (“The Attorney General may . . . in his discretion

parole into the United States temporarily under such conditions as he may

prescribe only on a case-by-case basis for urgent humanitarian reasons or

significant public benefit any alien applying for admission to the United States, but

such parole of such alien shall not be regarded as an admission of the alien . . . .”).

On April 27, 1988, he pleaded no contest to possession of cocaine in Florida and

served an eleven-day jail sentence. Eight years later he applied for an adjustment

of status to become a lawful permanent resident, but his application was denied.

On June 16, 2010, the Department of Homeland Security (DHS) sent him a notice
       1
        Because petitioner referred to himself in the hearing before the Immigration Judge as
“Rafael Bayolo,” we will use that surname in this opinion.

                                               2
               Case: 15-10113     Date Filed: 09/21/2015   Page: 3 of 8


to appear. The notice to appear charged that he was removable from the United

States due to his conviction of a crime involving moral turpitude, the cocaine

conviction, and failure to possess a valid unexpired immigrant visa or other valid

entry document. See 8 U.S.C. § 1182(a)(2)(A)(i)(I), (a)(2)(A)(i)(II),

(a)(7)(A)(i)(I).

       In his removal proceedings, Bayolo conceded before the Immigration Judge

that he is ineligible for the post-IIRIRA remedy of cancellation of removal because

of his conviction. Because of that ineligibility, he applied for suspension of

deportation, a form of relief that existed pre-IIRIRA. See Tefel v. Reno, 180 F.3d

1286, 1288–89 (11th Cir. 1999). He argued that he could apply for this now

nonexistent remedy based on the Supreme Court’s decision in INS v. St. Cyr, 533

U.S. 289, 121 S. Ct. 2271 (2001). DHS responded by moving to pretermit

Bayolo’s application for suspension of deportation on the grounds that Bayolo was

properly in removal proceedings and no binding legal authority supported his

argument that suspension of deportation remained available more than a dozen

years after the authority for it was repealed.

       The IJ granted DHS’s motion to pretermit. The IJ sustained the charges of

removability for Bayolo’s cocaine conviction and his failure to possess a valid

unexpired visa or other entry document. See 8 U.S.C. § 1182(a)(2)(A)(i)(II),

(a)(7)(A)(i)(I). The IJ found no support for Bayolo’s argument that he could apply


                                           3
              Case: 15-10113     Date Filed: 09/21/2015    Page: 4 of 8


for suspension of deportation, given that IIRIRA became effective in 1997 and the

removal proceedings were begun in 2010. The IJ then denied Bayolo’s motion to

reconsider and ordered that he be removed from the United States.

      Bayolo appealed the IJ’s decision to the BIA. He again contended that

suspension of deportation should be available to him based on St. Cyr. The BIA

rejected that contention. It found that because Bayolo’s status as a parolee would

have precluded him from applying for suspension of deportation even before

IIRIRA, it would not be impermissibly retroactive to deny him a remedy he never

had in the first place. This petition followed.

                                          II.

      Bayolo conceded before the BIA that he is not eligible to apply for

cancellation of removal. He now contends, however, that the BIA should have

considered whether he was eligible for that relief because in a footnote in its order

the BIA cited the Fourth Circuit decision Jaghoori v. Holder, 772 F.3d 764, 769,

771 (4th Cir. 2014) (holding that the same IIRIRA provision that bars Bayolo from

applying for cancellation of removal could not be applied retroactively). The

government contends that we lack subject matter jurisdiction to review Bayolo’s

claim that he is entitled to cancellation of removal because he failed to exhaust it.

See 8 U.S.C. § 1252(d)(1); Sundar v. INS, 328 F.3d 1320, 1323 (11th Cir. 2003)

(“[W]e lack jurisdiction to consider claims that have not been raised before the


                                           4
              Case: 15-10113      Date Filed: 09/21/2015   Page: 5 of 8


BIA.”). We review our subject matter jurisdiction de novo. Ruiz v. Gonzales, 479

F.3d 762, 765 (11th Cir. 2007).

      Bayolo never asked the BIA to consider his claim that he can apply for

cancellation of removal. By failing to raise this claim before the BIA, Bayolo

failed to exhaust his administrative remedies. We therefore cannot consider

Bayolo’s claim that he is entitled to relief. See Amaya-Artunduaga v. U.S. Att’y

Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). It makes no difference that the BIA

arguably addressed the issue sua sponte by mentioning Jaghoori in a footnote. We

have no jurisdiction over claims that Bayolo, “without excuse or exception, failed

to present before the BIA, even if the BIA addressed the underlying issue sua

sponte.” Amaya-Artunduaga, 463 F.3d at 1251.

                                         III.

      Bayolo’s second claim is that applying IIRIRA to him would be

impermissibly retroactive under INS v. St. Cyr, 533 U.S. 289, 121 S. Ct. 2271

(2001). DHS contends that no retroactivity problem exists because Bayolo was

never eligible for the relief he seeks, and as a result applying IIRIRA does not

attach a new legal disability to any pre-IIRIRA transaction. We have jurisdiction

to hear Bayolo’s claim because it presents a pure question of law. 8 U.S.C.

§ 1252(a)(2)(D); Ferguson v. U.S. Att’y Gen., 563 F.3d 1254, 1259 (11th Cir.

2009) (exercising jurisdiction over a similar IIRIRA retroactivity claim). We


                                          5
              Case: 15-10113      Date Filed: 09/21/2015   Page: 6 of 8


review the BIA’s legal conclusions de novo and its factfindings for substantial

evidence. Assa’ad v. U.S. Att’y Gen., 332 F.3d 1321, 1326 (11th Cir. 2003);

Al Najjar v. Ashcroft, 257 F.3d 1262, 1283–84 (11th Cir. 2001).

      Bayolo argues that his case is factually indistinguishable from St. Cyr and

therefore, like the alien in that case (St. Cyr), he too should be allowed to apply for

a now-extinct form of relief. Bayolo, like St. Cyr, was convicted of a pre-IIRIRA

crime that rendered him deportable. St. Cyr, 533 U.S. at 293, 121 S. Ct. at 2275.

He asserts that, like St. Cyr, he would have been able to apply for deportation relief

had IIRIRA not intervened. Id. at 293, 320, 121 S. Ct. at 2275, 2290. And he

asserts that, like St. Cyr, it would be impermissibly retroactive to apply IIRIRA to

him because it would frustrate his pre-IIRIRA expectation of future relief. See id.

at 293, 121 S. Ct. at 2275. But there is a distinction that makes a world of

difference.

      Bayolo is not in the same position as St. Cyr because Bayolo was never

eligible for suspension of deportation. The crux of St. Cyr was that St. Cyr was

eligible for the pre-IIRIRA relief he sought (§ 212(c) relief) notwithstanding his

conviction, and as a result applying IIRIRA would have impermissibly frustrated

his reliance on that relief. Id. at 326, 121 S. Ct. at 2293; see Ferguson, 563 F.3d at

1271 (“We . . . hold that reliance is a component of the retroactivity analysis as it

applies to aliens, deportable for criminal offenses, who wish to show that IIRIRA’s


                                           6
                 Case: 15-10113        Date Filed: 09/21/2015       Page: 7 of 8


repeal of § 212(c) has an impermissible retroactive effect.”). Bayolo, however,

was never eligible for the relief of suspension of deportation because he was

paroled into the United States.

       Before IIRIRA, when an alien violated the conditions of parole he was

subject to exclusion proceedings, not deportation proceedings. Assa’ad, 332 F.3d

at 1327; see also Landon v. Plasencia, 459 U.S. 21, 25–27, 103 S. Ct. 321, 325–26

(1982). And when an alien was subject to exclusion proceedings, suspension of

deportation was not an available remedy. Landon, 459 U.S. at 26–27, 103 S. Ct. at

326; Matter of Torres, 19 I. & N. Dec. 371, 373, 1986 WL 67717 (BIA 1986) (“It

is . . . established that an alien properly in exclusion proceedings is not entitled to

apply for a suspension of deportation, despite being present in the United States on

parole for an extensive period of time.”).

       Bayolo does not contest that he was paroled into the United States. As a

parolee, the only proceeding that he could have been subject to before IIRIRA was

an exclusion proceeding, not a deportation one. Bayolo, unlike St. Cyr, was

therefore never eligible for the relief he seeks and never could have relied on its

availability. 2 Because Bayolo cannot be deprived of a remedy he never had,


       2
          Bayolo cites several out-of-circuit decisions to support his argument, but these cases are
all readily distinguishable because they involved aliens who were eligible for their sought-after
relief before IIRIRA’s enactment. See, e.g., Hernandez de Anderson v. Gonzales, 497 F.3d 927,
937, 944 (9th Cir. 2007); Lopez-Castellanos v. Gonzales, 437 F.3d 848, 853 (9th Cir. 2006);
Alvarez-Hernandez v. Acosta, 401 F.3d 327, 330–31 (5th Cir. 2005).

                                                 7
              Case: 15-10113   Date Filed: 09/21/2015   Page: 8 of 8


applying IIRIRA to him does not create a retroactivity problem. His claim must

therefore be denied.

      DISMISSED IN PART, DENIED IN PART.




                                        8